


THIRTEENTH AMENDMENT TO THE
FIRST AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP OF
SAUL HOLDINGS LIMITED PARTNERSHIP
THIS THIRTEENTH AMENDMENT TO THE FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF SAUL HOLDINGS LIMITED PARTNERSHIP (this “Thirteenth Amendment”),
dated as of November 12, 2014, is entered into by the undersigned party.
W I T N E S S E T H:
WHEREAS, Saul Holdings Limited Partnership (the “Partnership”) was formed as a
Maryland limited partnership pursuant to that certain Certificate of Limited
Partnership dated June 16, 1993 and filed on June 16, 1993 among the partnership
records of the Maryland State Department of Assessments and Taxation, and that
certain Agreement of Limited Partnership dated June 16, 1993 (the “Original
Agreement”);
WHEREAS, the Original Agreement was amended and restated in its entirety by that
certain First Amended and Restated Agreement of Limited Partnership of the
Partnership dated August 26, 1993, which was further amended by that certain
First Amendment dated August 26, 1993, by that certain Second Amendment dated
March 31, 1994, by that certain Third Amendment dated July 21, 1994, by that
certain Fourth Amendment dated December 1, 1996, by that certain Fifth Amendment
dated July 6, 2000, by that certain Sixth Amendment dated November 5, 2003, by
that certain Seventh Amendment dated November 26, 2003, by that certain Eighth
Amendment dated December 31, 2007, by that certain Ninth Amendment dated March
27, 2008, by that certain Tenth Amendment dated April 4, 2008, by that certain
Eleventh Amendment dated September 23, 2011 and by that certain Twelfth
Amendment dated February 12, 2013 (as amended, the “Agreement”);
WHEREAS, on February 12, 2013, Saul Centers, Inc. (the “General Partner”) issued
56,000 shares of 6.875% Series C Cumulative Redeemable Preferred Stock (the
“Series C Preferred Shares,” each a “Series C Preferred Share”) at a gross
offering price of $2,500.00 per Series C Preferred Share and, in connection
therewith, the General Partner, pursuant to Section 8.7.C of the Agreement,
contributed the proceeds of such issuance to the Partnership and caused the
Partnership to issue to the General Partner preferred equity ownership interests
in the Partnership (“Series C Preferred Partnership Units”);
WHEREAS, on November 12, 2014, the General Partner issued 16,000 additional
Series C Preferred Shares (the “Additional Series C Preferred Shares”) at a
gross offering price of $2,500.00 per additional Series C Preferred Share and,
in connection therewith, the General Partner, pursuant to Section 8.7.C of the
Agreement, is required to contribute the proceeds of such issuance to the
Partnership and cause the Partnership to issue to the General Partner additional
Series C Preferred Partnership Units (the “Additional Series C Preferred
Partnership Units”); and
WHEREAS, the General Partner desires to amend the Agreement pursuant to its
authority under Sections 2.4 and 14.1.B of the Agreement and the powers of
attorney granted to the General Partner by the Limited Partners in order to
reflect the aforementioned issuance of Additional Series C Preferred Partnership
Units.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, the undersigned party, intending
legally to be bound, hereby agrees as follows:


1.Section 1 of Exhibit H of the Agreement is hereby amended by changing the
number 56,000 to 72,000.
2.Pursuant to Section 8.7.C of the Agreement, effective as of November 12, 2014,
the issuance date of the Additional Series C Preferred Shares by the General
Partner, the Partnership hereby issues 16,000 Additional Series C Preferred
Partnership Units to the General Partner. Such Additional Series C Preferred
Partnership Units have been created and are being issued in conjunction with the
General Partner’s issuance of the Additional Series C Preferred Shares, and as
such, the Additional Series C Preferred Partnership Units are intended to have
designations, preferences and other rights, all such that the economic interests
are substantially similar to the designations, preferences and other rights of
the Additional Series C Preferred Shares, and the terms of this




--------------------------------------------------------------------------------




Thirteenth Amendment shall be interpreted in a fashion consistent with this
intent. In return for the issuance to the General Partner of the Additional
Series C Preferred Partnership Units, the General Partner has contributed to the
Partnership the funds raised through its issuance of the Additional Series C
Preferred Shares (the General Partner’s capital contribution shall be deemed to
equal the amount of the gross proceeds of that share issuance, i.e., the net
proceeds actually contributed, plus any underwriter’s discount or other expenses
incurred, with any such discount or expense deemed to have been incurred by the
General Partner on behalf of the Partnership).
3.In order to reflect the issuance of the Additional Series C Preferred
Partnership Units, Exhibit A to the Agreement is hereby amended by (i) deleting
in its entirety the table entitled “Series C Preferred Partnership Units” at the
end of such Exhibit A and (ii) replacing the same with the following table:


Series C Preferred Partnership Units
 
 
 
 
Holder
 
Number of Series C Preferred Partnership Units
 
Issuance Date
 
 
 
 
 
Saul Centers, Inc.
 
56,000
 
2/12/2013
Saul Centers, Inc.
 
16,000
 
11/12/2014



4.The foregoing recitals are incorporated in and are part of this Thirteenth
Amendment.
5.Except as the context may otherwise require, any terms used in this Thirteenth
Amendment that are defined in the Agreement shall have the same meaning for
purposes of this Thirteenth Amendment as in the Agreement.
6.Except as specifically amended hereby, the terms, covenants, provisions and
conditions of the Agreement shall remain unmodified and continue in full force
and effect and, except as amended hereby, all of the terms, covenants,
provisions and conditions of the Agreement are hereby ratified and confirmed in
all respects.














































--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned parties have executed this Thirteenth
Amendment as of the date first written above.


GENERAL PARTNER


SAUL CENTERS, INC.
a Maryland corporation






By:     /s/ Scott V. Schneider        
Name:     Scott V. Schneider
Title:     Senior Vice President,
Chief Financial Officer,Treasurer and Secretary






